Citation Nr: 0713144	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  04-41 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the No. 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which increased a previous 30 
percent disability rating for PTSD to 50 percent, effective 
October 2003.  The veteran requested a hearing before the 
Board but withdrew his request in December 2005.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is primarily 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms and 
behaviors as becoming angry and argumentative, a lack of 
concentration, anger towards others, infrequent suicidal 
ideation, depressed mood, recurrent nightmares.  

2.  Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; and 
spatial disorientation is not shown.

3.  The veteran's PTSD does not require frequent 
hospitalization or cause marked interference with employment.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 50 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West Supp. 2005); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 
4.126, 4.130, Diagnostic Code 9411 (2006).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant, and which part, if any, VA will 
attempt to obtain on the claimant's behalf.  In addition, VA 
must also request claimants to provide any evidence in their 
possession that pertains to their claims.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters in January 2004 and March 
2005.  The originating agency informed the veteran of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The veteran was 
essentially asked to submit any evidence in his possession 
that pertains to his claim.  Therefore, the Board finds that 
he was provided with the notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains statements from 
the veteran, VA medical records, a February 2004 VA 
examination, service medical records, and a DD-214.  The 
Board finds that VA has satisfied its duty to notify and 
assist the veteran.  All obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and no additional 
pertinent evidence would need to be obtained for a fair 
disposition of this appeal.  The Board is unaware of any such 
evidence and is satisfied that VA has complied with its duty 
to assist the veteran in the development of the facts 
pertinent to this claim.

In light of the Board's denial of the veteran's claim for an 
evaluation in excess of 50 percent, no unfair prejudice to 
the veteran will result.  Dunlap v. Nicholson, No. 03-320 
(U.S. Vet. App. Mar. 22, 2007).  For the above reasons, it is 
not unfairly prejudicial to the veteran for the Board to 
proceed to decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).


Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2006).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with the interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).  

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
The regulations do not give past medical reports precedence 
over current findings.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

In accordance with the rating schedule, the veteran's PTSD is 
evaluated under the general rating formula for mental 
disorders. 

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The next higher evaluation, a 70 percent disability rating, 
is warranted when there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  Id.

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the United 
States Court of Appeals for Veterans Claims (Court) issued 
important guidance in the application of the current 
psychiatric rating criteria.  The Court stressed that the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating.  The Court 
stated that the analysis should not be limited solely to 
whether the claimant exhibited the symptoms listed in the 
rating scheme.  Consistent with the foregoing, the Court also 
found it appropriate for a rating specialist to consider 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.

In his April 2005 written statement, the veteran indicated 
that the severity of his PTSD had increased.  In support of 
his assertion, the veteran noted his time off from work 
during the last year had increased and he had an "I don't 
care" attitude about it.  Also, he did not accomplish work 
projects around the house.  The veteran pointed out that his 
anger was a problem as well.  He could not spend more than 
two hours with his teenage children without getting angry and 
into an argument.  He would jump to make a comment without 
listening to the whole story someone was telling in these 
situations because he could not concentrate if a situation 
became too complex.  The veteran also noted that he became 
very angry with other drivers when he was driving.

The veteran was afforded a VA examination of his PTSD in 
February 2004.  The VA psychologist noted the veteran's 
employment for 19 years as a city inspector of waste water 
pumps during which time the veteran worked independently for 
most of the time.  He also noted that the veteran's anger was 
not directed to his wife of 31 years who helped him deal with 
his anger issues.  In his report, the psychologist stated 
that the veteran's speech was clear and his orientation 
appropriate and that his thinking was "spontaneous, logical 
and productive."  The veteran manifested intrusive memories, 
nightmares, detachment from others, restricted affect, sleep 
disturbance, anger outbursts and hypervigilence.  

The Axis I diagnosis was chronic PTSD, and a Global 
Assessment of Functioning (GAF) score of 60 was assigned.  
According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders 
(hereinafter DSM-IV), a GAF score of 51 to 60 is indicative 
of moderate symptoms (flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (few friends, conflicts 
with peers or co-workers).  See 38 C.F.R. § 4.125.

Subsequent VA mental health records, dated October 2005, 
reflect a GAF score of 64.  According to DSM-IV, a GAF score 
of 61 to 70 is indicative of some mild symptoms, or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well.  See 38 C.F.R. § 
4.125.  The VA psychiatrist observed that the veteran 
appeared "calm and euthymic."

Angry outbursts and infrequent suicidal ideation are the only 
symptoms suggestive of a rating higher than 50 percent.  The 
veteran does not exhibit such symptoms as obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); and the inability to 
establish and maintain effective relationships.  In sum, the 
Board finds that the veteran's disability picture does not 
more nearly approximate the criteria for a 70 percent 
evaluation.  Consequently, an evaluation in excess of 50 
percent is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).  The criterion for such an award is a finding 
that the case presents an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under  38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to read 
liberally all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit 
under the law and regulations.  Floyd v. Brown, 9 Vet. App. 
88 (1996).  The Court further held that the Board must 
address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his PTSD, and there is 
no indication that such disability has a marked interference 
with employment beyond that contemplated within the schedular 
standards.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action.  
VAOPGCPREC 6-96 (1996).






ORDER

Entitlement to an increased rating for PTSD, currently 
evaluated as 50 percent disabling, is denied.


____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


